UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELVIN GENAO,
                             Plaintiff,                      19-CV-2704 (CM)
                    -against-
                                                             ORDER OF DISMISSAL AND
SAINT PAULS CHURCH, Church of St.                            TO SHOW CAUSE UNDER
Joseph of the Holy Family,                                   28 U.S.C. § 1651
                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff filed this action pro se. The Court grants Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP), but dismisses the complaint for the reasons

set forth below.

                                    STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). While the law

mandates dismissal on any of these grounds, the Court is obliged to construe pro se pleadings

liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest

[claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.

2006) (internal quotation marks and citations omitted).

                                          BACKGROUND

       Plaintiff brings this action, styled as a criminal complaint, seeking criminal charges

against Defendant St. Paul’s Church, alleging that he “went to these churches for a spiritual

consultation on more than one occasion and . . . was denied by several parishers [sic] who were

attending for no apparent reason.” (Compl. at 2.) He also alleges that a priest asked him “to
confess before attending mass,” and that he was not allowed to take communion. (Id.) He has

since converted to Judaism, and is “being taken care of by a spiritual adviser.” (Id.) But he

believes that Defendant’s conduct was “so malicious,” and that members of the various churches

“directly interfer[ed] with [his] spiritual rejuvenation.” (Id.)

        Plaintiff now brings this lawsuit under several criminal statutes, “heresy,” Amendments

to the U.S. Constitution, the “Rome Statute,” and the “Pursuit of Happiness.” (Id. at 1.)

                                            DISCUSSION

        Plaintiff cannot initiate the arrest and prosecution of any other individual in this Court

because private citizens cannot prosecute criminal actions in federal court. See Leeke v.

Timmerman, 454 U.S. 83, 86-87 (1981) (prisoners lack standing to seek the issuance of an arrest

warrant); Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“[A] private citizen lacks a

judicially cognizable interest in the prosecution or nonprosecution of another.”). Plaintiff also

cannot direct prosecuting attorneys to initiate a criminal proceeding because prosecutors possess

discretionary authority to bring criminal actions, and they are “immune from control or

interference by citizen or court.” Conn. Action Now, Inc. v. Roberts Plating Co., 457 F.2d 81, 87

(2d Cir. 1972).

        To the extent Plaintiff seeks relief under 42 U.S.C. § 1983, he fails to state a claim

because he must allege facts showing that the defendant acted under the color of a state “statute,

ordinance, regulation, custom or usage.” Id. Private parties are not generally liable under the

statute. Sykes v. Bank of America, 723 F.3d 399, 406 (2d Cir. 2013) (citing Brentwood Acad. v.

Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)); see also Ciambriello v. Cnty. of

Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (“[T]he United States Constitution regulates only the

Government, not private parties.”). As Defendant Saint Paul’s Church is a private entity, Plaintiff

cannot state a claim against it, or its members, under § 1983.
                                                   2
        Accordingly, the Court dismisses the action for failure to state a claim. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                     LITIGATION HISTORY

        Plaintiff has filed 21 other cases in this Court, six of which the Court dismissed for

failure to state a claim or for failure to either submit an IFP application or pay the filing fee:

    1. Genao v. Gaunito, No. 19-CV-3750 (filed on Apr. 26, 2019);

    2. Genao v. 32nd Precinct, No. 19-CV-3468 (filed on Apr. 18, 2019);

    3. Genao v. Lira Apartments, No. 19-CV-3467 (filed on Apr. 18, 2019);

    4. Genao v. Goldstein & Weinstein, LLP., No. 19-CV-3404 (filed on Apr. 16, 2019);

    5. Genao v. 9th Precinct, No. 19-CV-3403 (on Apr. 16, 2019, ordered to submit IFP
       application or pay filing fee);

    6. Genao v. US/City Marshals, No. 19-CV-3051 (on Apr. 5, 2019, ordered to submit IFP
       application or pay filing fee);

    7. Genao v. Police Service Area 6, No. 19-CV-3050 (filed on Apr. 4, 2019);

    8. Genao v. St. Nicholas Housing Development, No. 19-CV-2477 (on Apr. 8, 2019, ordered
       to submit IFP application or pay filing fee);

    9. Genao v. Kwon, No. 19-CV-2022 (on Mar. 11, 2019, ordered to submit IFP application or
       pay filing fee);

    10. Genao v. New York City Housing Authority, No. 19-CV-0836 (on Apr. 1, 2019, ordered
        to submit IFP application or pay filing fee);

    11. Genao v. Post Office Manhattanville, No. 19-CV-0835 (on Mar. 1, 2019, ordered to
        submit IFP application or pay filing fee);
                                                   3
    12. Genao v. Iroham, No. 19-CV-0416 (IFP application granted on Apr. 8, 2019, after
        directed to file IFP application or pay filing fee);

    13. Genao v. Harriet Tubman P.S. 154, No.19-CV-0169 (filed Jan. 7, 2019);

    14. Genao v. Georgiades, No. 19-CV-0082 (S.D.N.Y. Apr. 3, 2019) (dismissed for failure to
        state a claim);

    15. Genao v. Harriet Tubman P.S. 154, No.18-CV-12407 (S.D.N.Y. Mar. 4, 2019) (same);

    16. Genao v. Federal Bureau Investigations NY, No. 18-CV-12287 (IFP application granted
        on Apr. 8, 2019, after directed to submit application or pay filing fee);

    17. Genao v. Manhattan D.A. Office et al., No. 18-CV-12285 (S.D.N.Y. Feb. 5, 2019)
        (dismissed for failure to file IFP application);

    18. Genoa v. Guanilo, No. 18-CV-12059 (S.D.N.Y. Mar. 4, 2019) (dismissed for failure to
        state a claim);

    19. Genao v. Precinct 5, No. 18-CV-12037 (filed IFP application on Apr. 9, 2019);

    20. Genao v. Fed Ex, No. 18-CV-12036 (S.D.N.Y. Apr. 17, 2019) (dismissed for failure to
        state a claim);

    21. Genao v. Georgiades, No. 18-CV-12002 (S.D.N.Y. Apr. 18, 2019) (same).

        In light of this litigation history, Plaintiff is ordered to show cause why he should not be

barred from filing any further actions in this Court IFP without first obtaining permission from

this Court to file his complaint. See Moates v. Barkley, 147 F.3d 207, 208 (2d Cir. 1998) (per

curiam) (“The unequivocal rule in this circuit is that the district court may not impose a filing

injunction on a litigant sua sponte without providing the litigant with notice and an opportunity

to be heard.”).

        Within thirty days of the date of this order, Plaintiff must submit to this Court a

declaration setting forth good cause why the Court should not impose this injunction upon him.

If Plaintiff fails to submit a declaration within the time directed, or if Plaintiff’s declaration does




                                                   4
not set forth good cause why this injunction should not be entered, he will be barred from filing

any further actions IFP in this Court unless he first obtains permission from this Court to do so.

                                         CONCLUSION

       The Clerk is directed to mail a copy of this order to Plaintiff and note service on the

docket. The complaint, filed in forma pauperis under 28 U.S.C. § 1915(a), is dismissed for

failure to state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

Plaintiff shall have thirty days to show cause by declaration why an order should not be entered

barring Plaintiff from filing any future action in forma pauperis in this Court without prior

permission. A declaration form is attached to this order.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   May 3, 2019
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 5
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
